EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claim was given in an interview with Donald Prather on 4/5/21.



In the specification:
Amend the title to the following –


METHOD OF TREATING NONALCOHOLIC STEATOHEPATITIS BY ADMINISTERING AN ANTAGONIST HUMAN TUMOR NECROSIS FACTOR RECEPTOR 1 (HUTNFR1) ANTIBODY





In the claims:
Replace claim 16 with the following – 


The method of claim 1, wherein the antibody recognizes an epitope represented by amino acids 1 to 115 in the N-terminal region of huTNFR1.




Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647